Case 1:20-cv-01749-AT Document 43 Filed 04/21/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
NOEL G. CATAHAN, individually and in DOC # —_
behalf of all other individuals similarly DATE FILED: _ 4/21/2021
situated,

Plaintiff,
-against- 20 Civ. 1749 (AT)

ECO COMMUNITY CLEANERS INC.: ORDER

JYA CLEANERS, INC.; MERCER
CLEANER CORP.; and SUNG LEE;
jointly and severally,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed Plaintiff's submissions for a default judgment at ECF Nos. 39-42.
By April 30, 2021, Plaintiff shall resubmit his materials for default judgment in accordance with
Attachment A to the Court’s Individual Rules in Civil Cases. An affidavit must be submitted by
Plaintiff, Noel G. Catahan, setting forth “a statement of proposed damages and the basis for each

element of damages, including a step-by-step explanation of each calculation.” Rule 1(b) of
Attachment A.

If the precise damage amount cannot be determined by Plaintiff at present, Plaintiffs affidavit
shall set forth “‘a statement of proposed damages and basis for each element of damages” without
calculations, id., so that the Court may grant default judgment and refer the matter to the magistrate
judge for an inquest on damages.

SO ORDERED.

Dated: April 21, 2021 O-

New York, New York ANALISA TORRES
United States District Judge
